In an action by a judgment creditor on behalf of himself and other creditors, National Constructors, Inc., the judgment debtor, and Francis A. Rogers, alleged to be its sole stockholder, director and officer, appeal from an order (1) granting respondent’s motion for a temporary injunction restraining the appel*878lant Rogers from transferring or disposing of five mortgages, and appointing a receiver tlierefor, and (2) denying appellants’ cross motion to dismiss the amended complaint for insufficiency, and for alternative relief. Order affirmed, with $10 costs and disbursements. No opinion.
Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ., concur.